Title: From George Washington to Charles Lawrence, 24 October 1763
From: Washington, George
To: Lawrence, Charles



Mr Lawrence
[Williamsburg] Virginia 24th Octobr 1763.

Please to send me at the time that Mr Cary forwards my Goods, a suit of Cloaths made of superfine broad Cloth, and as

light as possible for Summer wear—I have seen them made of light coloured mixed Cloths without linings, bound holes &ca which are handsome enough—one of these kind you may send, or of any other sort that is more in taste as the fashions are often changing—Also send me another suit of (riding) Cloaths—fit for Winter wear.
As I sent the best directions I coud think of for making my Cloaths (which were wrote for in April last) it will be unnecessary to add any thing further I conceive on that head for I hope these Cloaths will fit me very well when they come to hand—I am Sir Yr Hble Servt

Go: Washington

